Exhibit 10.4
INTERNATIONAL CONSOLIDATED COMPANIES, INC.
SERIES B PREFERRED STOCK
Section I.
Designation and Amount.
There is hereby authorized to be issued out of the authorized and unissued
shares of preferred stock of the Corporation a class of preferred stock
designated as the “Class B Preferred Stock” (“Class B Preferred Stock”) and the
number of shares constituting such class shall be 2,500.
Section II.
Voting Rights.
Holders of the Class B Preferred Stock shall have a number of votes equal to the
number of shares of Common Stock issuable upon conversion of the Class B
Preferred Stock. The Class B Preferred Stock will vote together with the Common
Stock as a separate class, except as provided herein or as otherwise required by
law.
Section III.
Redemption and Liquidation Rights.
The Corporation shall have the right to and may, in its discretion, redeem the
Class B Preferred Stock at the price of $460.00 per share, plus any unpaid
dividends. Unless redeemed earlier, all outstanding Class B Preferred Stock
shall be redeemed no later than December 31, 2013.
In the event of any liquidation, dissolution or winding up of the Corporation,
either voluntary or involuntary, after setting apart or paying in full the
preferential amounts due to holders of senior capital stock, if any, the holders
of Class B Preferred Stock, if any, shall be entitled to receive, prior and in
preference to any distribution of any of the assets or surplus funds of the
Corporation to the holders of junior capital stock, including Common Stock, an
amount equal to $460.00 per share plus any unpaid dividends with respect to the
Class B Preferred Stock. A consolidation or merger of the Corporation or the
sale, lease or transfer by the Corporation of all or substantially all of its
assets shall be deemed a liquidation, dissolution or winding up of the
Corporation for purposes of this Section.

 

 



--------------------------------------------------------------------------------



 



Section IV.
Conversion Rights
Each share of Class B Preferred Stock shall be convertible into shares of
registered Common Stock determined by dividing the then effective conversion
price, as adjusted, into the original issue price of the Class B Preferred
Stock, at the option of the holder, at any time and from time to time. Holder
shall effect conversions by providing the Corporation with a form of conversion
notice. The initial conversion rate shall be 1-to-1.
Section V.
Dividend
Dividends of $41.40 per annum per share of Class B Preferred Stock shall accrue
and be paid in equal monthly installments on the 1st day of each month, whether
or not declared. The dividends shall be cumulative if not paid.
Section VI.
Anti-Dilution Provisions
Shares of Class B Preferred Stock initially will be convertible into shares of
Common Stock at a ratio of 1-to-1. The conversion ratio will be adjusted
proportionately for stock splits, stock dividends and recapitalizations. The
conversation ratio also will be adjusted for issuance of Common Stock or Common
Stock equivalents at a purchase price less than the then applicable conversion
price (the “Conversion Price”) or the fair market value of such shares,
whichever is greater. In such event such Conversion Price shall be reduced
concurrently with such issuance to a price equal to the consideration per share
received by the Corporation upon such issuance of additional shares of Common
Stock or Common Stock equivalents.

 

 



--------------------------------------------------------------------------------



 



Section VII.
Protective Provisions
The consent of holders of at least a majority of the Class B Preferred Stock
shall be required for any of the following: (i) the payment or the declaration
of any dividend on the Common Stock or the repurchase of any shares of Common
Stock other than pursuant to repurchase agreements entered into at the time of
the issuance of such shares to employees or consultants; (ii) any action which
would increase or decrease the authorized number of Class B Preferred Stock of
the Corporation or would alter or change or otherwise adversely affect the
preferences, rights, privileges or powers of, or the restrictions provided for
the benefit of, the Class B Preferred Stock; (iii) the issuance of Class B
Preferred Stock or any capital stock having rights greater than the Class B
Preferred Stock, (iv) the authorization, issuance or obligation to issue shares
of any equity security, including securities exercisable into equity securities,
or reclassification of existing stock having parity with or any preference or
priority superior to any preference or priority of the Class B Preferred Stock;
(v) the issuance or authorization of any debt in excess of $1 million,
(vi) action resulting in a change in the Corporation’s business or in a material
change to the Corporation’s business plan; or (vii) a merger or consolidation of
the Corporation with or into any other corporation or corporations, or the sale
of all or substantially all of the assets of the Corporation.
Section VIII.
Other Rights.
Except as otherwise stated herein, there are no other rights, privileges, or
preferences attendant or relating to in any way the Class B Preferred Stock,
including by way of illustration but not limitation, those concerning dividend,
ranking, conversion, other redemption, participation, or anti-dilution rights or
preferences.
Section IX.
Definitions.
As used in herein, the following terms shall have the following meanings (with
terms defined in the singular having comparable meanings when used in the plural
and vice versa), unless the context otherwise requires:
“Common Stock” means any and all shares of the Corporation’s $0.001 par value
common stock.
“Corporation” means International Consolidated Companies, Inc., a Florida
corporation, and its successors.

 

 



--------------------------------------------------------------------------------



 



“Class B Preferred Stock” has the meaning ascribed to it in Section I hereof.
“Holder” means a holder of a share or shares of Class B Preferred Stock as
reflected in the stock records of the Corporation.
IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
of Series B Preferred Stock to be duly executed by its Chief Executive Officer
and attested to by its Secretary this 3rd day of January, 2009, who, by signing
their names hereto, acknowledge that this Certificate of Designation is the act
of the Corporation and state to the best of their knowledge, information and
belief, under the penalties of perjury, that the above matters and facts are
true in all material respects.
INTERNATIONAL CONSOLIDATED COMPANIES, INC.
By:/S/ Antonio F. Uccello III
Antonio F. Uccello III,
President / Chief Executive Officer

 

 